Citation Nr: 1735817	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  08-33 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to July 3, 2007, a rating in excess of 30 percent from September 1, 2008 to April 9, 2014, and thereafter, a rating in excess of 50 percent for partial ankylosis of the right knee with arthritis.

2.  Entitlement to a disability rating in excess of 90 percent for tuberculosis, arthritis, right hip, with arthrodesis and complete fusion.

3.  Entitlement to a disability rating in excess of 40 percent for residuals, laminectomy of L2-5 and a discectomy of L4-5.

4.  Entitlement to a disability rating in excess of 30 percent for arthritis of the cervical spine.

5.  Entitlement to a disability rating in excess of 40 percent for radiculopathy of the right lower extremity.

6.  Entitlement to a disability rating in excess of 40 percent for radiculopathy of the left lower extremity.

7.  Entitlement to a disability rating in excess of 70 percent for radiculopathy of the right upper extremity.

8.  Entitlement to a disability rating in excess of 60 percent for radiculopathy of the left upper extremity.

9.  Entitlement to a disability rating in excess of 20 percent for impotence with penile deformity.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cysts in bilateral kidneys, to include as secondary to service-connected tuberculosis, arthritis, right hip, with arthrodesis and complete fusion.

11.  Entitlement to service connection for hernia of the esophagus.

12.  Entitlement to service connection for peripheral neuropathy, left upper extremity.

13.  Entitlement to service connection for peripheral neuropathy, right upper extremity.

14.  Entitlement to service connection for a chronic right hand disability. 

15.  Entitlement to service connection for a chronic left hand disability. 

16.  Entitlement to service connection for bronchitis. 

17.   Entitlement to service connection for 5th nerve condition of the left hip. 

18.  Entitlement to service connection for hepatitis stenosis. 

19.  Entitlement to service connection for vertigo. 

20.  Entitlement to service connection for a heart condition. 

21.  Entitlement to an automobile allowance. 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1951 to July 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina. 

In June 2010, the Veteran and testified before the undersigned at a videoconference hearing at the RO in Columbia, South Carolina.  A transcript of that hearing has been associated with the claims file.

In September 2011, the Board remanded the first thirteen of the issues noted on the first page, to the RO (via the Appeals Management Center (AMC)) for additional development.  At that time, the other eight issues on appeal were identified as raised by the record but had not yet been initially adjudicated by the RO.  Those issues were developed and a rating decision was issued.  Thereafter, the Veteran perfected his appeal as to the remaining eight issues.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

VA has been notified that the Veteran died in August 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, claimants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34  (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010 (a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b) (2016).


ORDER

The appeal is dismissed. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


